Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before                         May 10 2013, 9:17 am
 any court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                              ATTORNEYS FOR APPELLEE:

BERNICE A. N. CORLEY                                 GREGORY F. ZOELLER
Indianapolis, Indiana                                Attorney General of Indiana

                                                     JOSEPH Y. HO
                                                     Deputy Attorney General
                                                     Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

DAON L. BELLAMY,                                     )
                                                     )
       Appellant-Defendant,                          )
                                                     )
               vs.                                   )      No. 49A04-1210-CR-500
                                                     )
STATE OF INDIANA,                                    )
                                                     )
       Appellee-Plaintiff.                           )


                      APPEAL FROM THE MARION SUPERIOR COURT
                           The Honorable Robert R. Altice, Judge
                           The Honorable Amy Barbar, Magistrate
                            Cause No. 49G02-1204-FC-026994


                                            May 10, 2013

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

VAIDIK, Judge
                                      Case Summary

          Daon L. Bellamy appeals his conviction for Class D felony theft. He argues that

the evidence is insufficient to support his conviction. Finding the evidence sufficient, we

affirm.

                               Facts and Procedural History

          At 4:48 a.m. on April 24, 2012, Indianapolis Metropolitan Police Department

Officers Brian Ramey and Stephanie Greene were in separate vehicles driving eastbound

on West 38th Street. Officer Ramey observed a black male, later identified as Bellamy,

who was bending over and appeared to be picking up a computer monitor in front of a

closed business in a strip mall at 5435 West 38th Street.        The officers stopped to

investigate. Officer Ramey approached 5435 West 38th Street from the east and found a

computer monitor on the ground near where he had just seen Bellamy. Bellamy was not

there. Officer Ramey circled the building and found a Dell computer tower, printer,

Panasonic fax machine, and other office electronics on the ground behind the building.

Officer Ramey walked to the building to the west, 5457 West 38th Street, and found

Bellamy lying on the sidewalk in front of ImmediaDent pretending to be asleep. Bellamy

was breathing very heavy, as if he had been running. Bellamy had Bud Light beer bottles

in his pocket, a phone clipped to one side of his pants, and a knife clipped to the other

side of his pants. Officer Ramey stood Bellamy up, removed the knife and beer bottles,

and handcuffed him.

          Meanwhile, other officers arrived on the scene and found a broken window at

Express Tax, which was located at 5339 West 38th Street in a strip mall to the east of


                                             2
where Officer Ramey first saw Bellamy. Officer Ramey observed that Express Tax was

ransacked. Officer Ramey also located a large Brother printer, a Hoover vacuum, and an

empty box of Bud Light beer near the back door of Express Tax. The owner of Express

Tax, Victor Chickerema, identified the office electronics recovered from behind the

buildings and the phone recovered from Bellamy’s person as belonging to the business.

According to Victor, a laptop and a new computer were never recovered. An evidence

technician took fingerprints from several of the items. Although some of the fingerprints

belonged to Victor and his brother, who also worked at Express Tax, the rest of the

fingerprints were unidentifiable.

       The State charged Bellamy with Class C felony burglary and Class D felony theft.

A jury trial was held. At trial, the State introduced a large map of the area, which showed

the proximity of the Express Tax that was burglarized, the business where Officer Ramey

first saw Bellamy, and the ImmediaDent where Officer Ramey found Bellamy pretending

to be asleep. Victor testified that on the morning of the crime, April 24, he was at

Express Tax until about 3:00 a.m. because he had received a phone call that a window

had been broken at his business and he decided to stay there to protect it. However, he

eventually left because it was too cold. Victor also testified that the phone found on

Bellamy belonged to the Panasonic fax machine that was taken from his office. Victor’s

brother, Martin Chickerema, testified that he had left work around 6:00 p.m. on the

evening of April 23 and that he had purchased a box of 18 Bud Light beers—some of

which he kept in the work refrigerator and the rest of which he kept in the box. The State

introduced photographs of the office electronics recovered from behind the buildings, the


                                            3
computer monitor Officer Ramey had seen Bellamy trying to pick up, and the phone and

bottles of Bud Light beer found on Bellamy’s person.

      The jury found Bellamy guilty of Class D felony theft. The trial court sentenced

Bellamy to two years as a direct commitment to Marion County Community Corrections

Work Release. The court also entered a civil judgment in favor of Victor in the amount

of $1300. Bellamy now appeals.

                               Discussion and Decision

      Bellamy contends that the evidence is insufficient to support his theft conviction.

When reviewing a challenge to the sufficiency of the evidence underlying a criminal

conviction, we neither reweigh the evidence nor assess the credibility of witnesses.

Bailey v. State, 979 N.E.2d 133, 135 (Ind. 2012). The evidence—even if conflicting—

and all reasonable inferences drawn from it are viewed in a light most favorable to the

conviction.   Id.   “[W]e affirm if there is substantial evidence of probative value

supporting each element of the crime from which a reasonable trier of fact could have

found the defendant guilty beyond a reasonable doubt.” Id.

      In order to convict Bellamy of theft, the State had to prove beyond a reasonable

doubt that Bellamy knowingly exerted unauthorized control over property, i.e.,

computer(s) and/or fax machine and/or beer of Express Tax with intent to deprive

Express Tax of any part of the value or use of the property. Ind. Code § 35-43-4-2(a);

Appellant’s App. p. 25.

      Bellamy argues that pursuant to Fortson v. State, he merely had unexplained

possession of recently stolen property.    While the mere unexplained possession of


                                           4
recently stolen property standing alone does not automatically support a conviction for

theft, such possession is to be “considered along with the other evidence in a case, such

as how recent or distant in time was the possession from the moment the item was stolen,

and what are the circumstances of the possession (say, possessing right next door as

opposed to many miles away).” Fortson v. State, 919 N.E.2d 1136, 1143 (Ind. 2010).

The fact of possession and all the surrounding evidence must be assessed to determine

whether any rational trier of fact could find the defendant guilty beyond a reasonable

doubt. Holloway v. State, 983 N.E.2d 1175, 1179 (Ind. Ct. App. 2013). The trier of fact

must assess all of the evidence instead of focusing upon one piece of evidence, such as

possession of recently stolen property. Id.

       The record shows that Victor left Express Tax around 3:00 a.m. because he was

too cold from the broken window, and Officer Ramey discovered Bellamy around 4:48

a.m. trying to pick up a computer monitor. Bellamy was found in possession of a

computer monitor, bottles of Bud Light beer, and a Panasonic fax machine telephone

belonging to Express Tax shortly after the items were taken and in close proximity to the

Express Tax office. Bellamy possessed the beer bottles and telephone—items that are

easily concealed—on his person. The jury could have concluded that Bellamy, after

taking the items, left the computer monitor when he saw the officers, ran from the scene,

and then laid down pretending to be asleep when he realized he could not escape. The

fact that Bellamy possessed the stolen items and the surrounding evidence allowed the

jury to conclude that Bellamy knowingly exerted unauthorized control over Express

Tax’s property with intent to deprive Express Tax of any part of its value or use.


                                              5
       Nevertheless, Bellamy argues that there is an alternative explanation for how he

came into possession of the items—he simply wandered upon the abandoned items

outside Express Tax. However, this is an argument that Bellamy made to the jury, and

the jury rejected.   Bellamy’s argument is a simply a request for us to reweigh the

evidence, which we will not do.        The evidence is sufficient to support Bellamy’s

conviction for Class D felony theft.

       Affirmed.

KIRSCH, J., and PYLE, J., concur.




                                            6